Responding to our judgment, the trial court has properly certified the transcript on appeal herein, and the case is now before us for consideration.
Appellant was convicted of driving a car upon a public highway while intoxicated, — a felony, — and his punishment was fixed at a fine of one hundred dollars. The judgment entered properly adjudged against him for collection in such ways as are fixed by law, both the amount of said judgment and the cost pertaining to said trial amounting to $53.03. He was confined in jail for a time sufficient at $3.00 per day to satisfy the fine, but then sued out his writ of habeas corpus *Page 83 
based upon the ground that he could not be legally imprisoned in order to satisfy the costs. Upon a hearing, he was remanded, but made bail pending his appeal from said order.
We must uphold the action of the trial court herein. In 1931 the 42nd Legislature, Chap. 205, Acts Regular Session, enacted a law providing specifically that if one be indicted for a felony, and convicted also of a felony, but his punishment be fixed at a fine, or confinement in the county jail, or both, — no costs should be paid by the State to any officer, but all costs in such case should be taxed, assessed and collected as in misdemeanor cases. Such being the law, — upon the verdict and judgment following same in this case, it was legal and proper for the fees of the sheriff and county attorney, as well as those of the other officers, to be taxed against appellant, and, following the act of the 41st Legislature, quoted in Ex Parte Neeley, 42 S.W.2d 445, and Art. 793, C. C. P., appellant could properly be confined in the county jail until he had satisfied the costs, at the rate applicable in the county where tried, — affected by whether or not there be in same a workhouse, farm or improvements, — at the rate of one dollar per day if there be such, and three dollars per day if not.
The judgment will be affirmed.
Affirmed.